Citation Nr: 1042107	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  07-00 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for low back disorder.  

2.  Entitlement to service connection for an acquired psychiatric 
disorder.  

3.  Entitlement to a higher initial evaluation for migraine 
headaches, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to March 1994.  

This appeal arises from June 2005 and May 2006 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  

The Veteran in his November 2005 notice of disagreement limited 
the issues on appeal from the June 2005 rating decision to 
service connection for a low back disorder and a psychiatric 
disorder.  

In a November 2006 rating decision the RO granted a higher 
initial rating to 10 percent for migraines, effective November 
25, 2005.  

The issues of service connection for a low back disorder and a 
psychiatric disorder are being remanded and are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected migraine headaches occur on 
average twice per month and cause symptoms such as nausea, 
vomiting, photophobia, and sound sensitivity of such severity as 
to be prostrating.  


CONCLUSION OF LAW

The criteria for an initial 30 percent rating for migraine 
headaches have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  

This appeal arose from a May 2006 rating decision which granted 
service connection for migraines and assigned a noncompensable 
rating.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006) the 
United States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held that in cases where service connection has 
been granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has been 
more than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. at 
491.  

The Board is aware the Veteran informed VA in March 2005 that he 
was receiving Social Security (SSA) Disability benefits, and that 
his medical records in support of his claim for SSA benefits have 
not been requested or obtained.  Nevertheless, in this instance, 
the Veteran has identified his records of treatment for migraine 
and been examined by VA to determine the severity of his 
migraines.  The Veteran has not identified any records of 
treatment for migraine which have not been obtained and placed in 
the claims folder.  As migraines are rated based on frequency and 
severity of attacks and the Veteran has provided a history of the 
frequency of his migraines and described their course, there can 
be no benefit to the Veteran in delaying adjudicating his claim 
so that his SSA records may be obtained.  

Initial Rating

Disability evaluations, in general, are intended to compensate 
for the average impairment of earning capacity resulting from 
service-connected disability.  They are primarily determined by 
comparing objective clinical findings with the criteria set forth 
in the rating schedule.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The Schedule for Rating Disabilities provides the following 
criteria for evaluating disability due to migraines:

Migraine with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability are rated as 
50 percent disabling.  
Migraine with characteristic prostrating attacks occurring on 
average once a month over the last several months are rated as 30 
percent disabling.  
Migraine with characteristic prostrating attacks averaging one in 
2 months over the last several months are rated as 10 percent 
disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010).  

VA has the duty to acknowledge and consider all regulations which 
are potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App 589 (1991).  

These regulations include 38 C.F.R. § 4.1, which requires that 
each disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition.  The provisions of 38 C.F.R. 
§ 4.2 require that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  

June 1989 service treatment records reveal the Veteran complained 
of nausea and severe headache.  He reported having a headache for 
ten hours.  It was bifrontal which he described as squeezing in 
nature.  It worsened when standing up or moving around.  He was 
nauseous and had vomited three times.  He was given various 
medications.  

August 1992 service treatment records reveal the Veteran had a 
migraine for seven hours.  He had a history of migraine with 
light sensitivity.  He was given Demerol and Vistaril.  He was 
also given a prescription and advised to take Darvon.  

The Veteran was seen in the emergency room in October 1992.  He 
complained of a headache which had begun at two o'clock and by 
four o'clock he had increased pain as if his head was being 
squeezed with his heartbeat.  There was no visual disturbance.  
His last headache was one month ago.  There was no photophobia, 
but he was intolerant to noise.  He was given Stadol and 
Phenergan, and Midrin was prescribed.  

He was sent for a neurology consult in October 1992.  A history 
of intermittent bifrontal headaches which began and progressed to 
severe headaches approximately four times per month was recorded.  
There was no aura, but occasional nausea with severe headache.  
Atypical migraine was diagnosed.  

December 1992 service treatment records indicate the Veteran had 
taken two Midrin the previous day and then two at three AM, but 
had not taken his cyproheptadine and currently had headache.  He 
appeared to be in discomfort.  Migraine was the assessment.  
Toradel was prescribed.  He was told to return in the morning if 
the symptoms persisted or sooner if they increased.  

Three weeks later in December 1992 he had an episode of headache 
for three days that had not resolved.  His current medication was 
Cafergot.  He had previously been taking Midrin with some 
success.  He was extremely photophobic and nauseated and appeared 
to be in pain.  He was given Toradal, DHE, Demerol and Phenergan.  
He instructed to take Midrin, Cafergot, Sausert and Inderal, 
after his headache resolved.  

In July 1993 he was again seen in the emergency room with a 
headache that had started that morning.  Midrin usually stopped 
the pain.  He had nausea and his eyes were sensitive to light.  
He was given Imitrex with extremely rapid improvement in his 
symptoms.  Within two minutes of taking Imitrex all his symptoms 
resolved.  Midrin and Inderal were prescribed.  

August 1993 service treatment records reveal he was again seen in 
the emergency room with a headache since two PM the previous day.  
He was nauseous and had photophobia.  He was given Imitrex and a 
prescription of Vicodin and Periactin.  

The Veteran was seen by his private physician in November 1997 
complaining of a headache of 8 hours duration.  Headaches and a 
Tylenol overdose was the assessment.  

July 2005 VA outpatient treatment records reveal the Veteran had 
recurring headaches for which he had been given Fiorinal.  His 
headaches were occipital to frontal and caused a pounding 
sensation.  Walking made them worse.  He had nausea, vomiting, 
photophobia and phonophobia.  

In September 2005, the Veteran's spouse described his headaches.  
She related that he had three different types of headaches.  The 
first one lingered for days.  He was able to function fairly 
normally.  The second kind caused sensitivity to light and sound.  
Then he had sensitivity to light sound along with throwing up and 
dry heaving.  When he got that type of headache he suffered for 
several days, and during the second and third type he did not 
function well.  

A VA neurology examination of the Veteran was conducted in May 
2006.  He was currently taking Butalbital for his symptoms.  His 
related that his headaches had become worse since he got out of 
the military.  He had them twice a month, they lasted two days, 
were sharp and throbbing, but there was no aura.  He had nausea 
and vomiting with his headaches, intense photophobia and 
phonophobia and had to go and lie down in a quiet dark room and 
not be disturbed.  If he woke up with a headache in the morning 
nothing relieved it.  Generally he took various medications to 
relieve the headaches, but he was totally debilitated during 
attacks.  Migraine headaches was diagnosed.  

January 2006 VA records include history of chronic headaches.  

The criteria for rating disability due to headaches is based in 
part on the frequency of prostrating attacks.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2010).  In May 2006, the Veteran 
reported having migraines twice per month which lasted for two 
days.  The intense photophobia and phonophobia resulted in his 
having to lie down in a dark room.  The frequency of his 
migraines, two per month, and the necessity of lying down in the 
dark room is consistent with prostrating attacks twice per month.  
A higher rating to 30 percent requires characteristic prostrating 
attacks occurring on average once a month over the last several 
months.  His reports as to the frequency of his migraines which 
necessitate lying down in a dark room are consistent with the 
criteria for a 30 percent rating for migraine.  

The Board has considered whether the Veteran's migraines meet the 
criteria for a higher initial rating of 50 percent.  A 50 percent 
rating requires "very frequent", "completely prostrating", and 
"prolonged attacks" which cause severe economic inadaptability.  
The Diagnostic Code does not specify the number of attacks which  
would be considered "very frequent", but the criteria for 30 
percent requires an average of one per month, an additional 
attack would more nearly approximate that number, rather than be 
considered very frequent.  The Veteran's spouse has described the 
Veteran as having three types of headaches, not all of which are 
prostrating.  In addition, the Veteran indicated he is able to 
function and treat his headaches in some circumstances.  This is 
inferred by his statement that if he wakes up with a headache 
nothing relieves it, which implies he is able to relieve other 
headaches.  The Veteran has informed VA he was awarded SSA 
disability benefits.  A review of his medical records reveals 
notes to his employer stating he is unable to work due to his 
back disorder.  The record does not include any statements from 
the Veteran or documentation indicating his migraines cause 
severe economic inadaptability.  The Board has concluded the 
evidence does not demonstrate the Veteran has very frequent 
completely prostrating and prolonged attacks productive of severe 
economic inadaptability.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  The Board has found no 
variation in the severity of the Veteran's migraines during the 
rating period that would indicate that staged ratings should be 
assigned.  

The evidence supports the assignment of a 30 percent initial 
rating for migraine headaches.  


ORDER

A 30 percent initial rating for migraine headaches is granted, 
subject to regulations governing the award of monetary benefits.  


REMAND

After reviewing the claims folder the Board has concluded that 
additional development of the Veteran's claims for service 
connection for a low back disorder and an acquired psychiatric 
disorder is required.  

Service treatment records reflect multiple low back complaints.  
Post service private medical records include diagnosis of a 
herniated nucleus pulposus, and the Veteran is currently status 
post laminectomy.  Service medical records also include 
psychiatric treatment and post service private records include 
diagnosis of anxiety and depression.  

The regulations provide that VA will obtain a medical opinion 
when the evidence of record does not contain sufficient medical 
evidence to decide the claim if there is competent medical 
evidence of a current diagnosed disability, the evidence 
establishes the veteran suffered an event, disease of symptoms of 
a disease in service and there are indications the claimed 
disability may be associated with the event or injury in service.  
38 C.F.R. § 3.159(c)(4) (2010).  The claims are remanded to 
afford the Veteran VA psychiatric and orthopedic evaluations to 
obtain medical opinions as to the etiology of any current 
psychiatric or low back disorders.  

It also appears the Veteran was awarded SSA benefits based on a 
low back disability.  SSA records in this regard should be 
sought.  

Accordingly, the case is REMANDED for the following actions:

1.	Ask the Veteran to identify all health 
care providers who have treated him since 
July 2006 for his low back disorder or a 
psychiatric disorder.  With any necessary 
authorization from the Veteran, attempt 
to obtain copies of pertinent treatment 
records identified by the Veteran.  

2.	Obtain from the Social Security 
Administration the records pertinent to 
the appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.  

3.	The Veteran should be afforded a VA 
orthopedic examination.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner is to diagnose 
any current disorder of the low back.  
For each disorder diagnosed the examiner 
is asked to answer the following 
question:  Is it at least as likely as 
not (50 percent probability) that the 
current low back disorder/s either began 
in service or is related to some incident 
in service?  The examiner should include 
an explanation for whatever opinion is 
expressed with reference to any clinical 
findings which support his conclusion.  

4.	The veteran should be afforded a VA 
psychiatric examination.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  For each psychiatric 
disorder diagnosed the examined is asked 
to answer the following question:  Is it 
at least as likely as not (50 percent 
probability) that the current psychiatric 
disorder began in service?  The examiner 
should include an explanation for 
whatever opinion is expressed with 
reference to any clinical findings which 
support his conclusion.  

5.	If the benefits sought on appeal remain 
denied, the Veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be given opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


